Pursuant to Rule 497 (e) Registration No. 33-74470 Daily Income Fund Short Term Income Class Shares (the “Fund”) SUPPLEMENT DATED JUNE 21, 2011 :To the Stautory and Summary Prospectuses dated July 29, 2010, as amended Effective July 29, 2011 the Short Term Income Class Shares will be renamed the Investor Service Class Shares. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. 1411 BROADWAY, 28TH FLOOR NEW YORK, Ny10018-3450 (212) 830-5345 (800) 433-1918 (Toll Free) DIF SHORT TERM SHARES SUPPLEMENT_JUNE 2011 Pursuant to Rule 497 (e) Registration No. 33-74470 Daily Income Fund Short Term Income Class Shares (the “Fund”) SUPPLEMENT DATED JUNE 21, 2011 To the Statement of Additional Information dated July 29, 2010, as amended Effective July 29, 2011 the Short Term Income Class Shares will be renamed the Investor Service Class Shares.All existing references to the Investor Service Class Shares, except for the Investor Service Class Shares for the U.S. Government Portfolio, will be deleted. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. 1411 BROADWAY, 28TH FLOOR NEW YORK, Ny10018-3450 (212) 830-5345 (800) 433-1918 (Toll Free) DIF SHORT TERM SHARES SUPPLEMENT_JUNE 2011
